ORDER

PER CURIAM.
Glen McGowan (“defendant”) appeals from the judgment entered after a jury convicted him of interfering with an arrest in violation of section 575.150 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).